On the Merits.
DREW, Justice.
This is an appeal by the State from a final decree of the Circuit Court of Dade County in bond validation proceedings.1
The questioned decree validates $225,000 of water revenue certificates of the Town of Sweetwater authorized by Ordinance No. 237 of said Town, dated February 3, 1958, for the purpose of raising funds to pay the cost of constructing a waterworks plant and system in.and for said Town, including all incidental, fiscal, legal and engineering expenses and interest during construction.
The State assigns eight errors but, in the opening of its brief, states “[w]ithout waiving any of the assignments of error, appellants consider that the issue raised by the question [hereinafter quoted verbatim] is one that should be specially considered by this Court.” The rules2 provide that errors assigned but not argued shall be deemed abandoned. We, therefore, direct our attention to the sole question argued, namely:
“The Community of Sweetwater in Dade County having attempted to incorporate itself as a town under the general laws of the State of Florida relating to cities and towns, and doubts having arisen concerning the validity of such incorporation, the town obtained the passage of a special act of the legislature, Chapter 26469, Laws of Florida, Extraordinary Session, 1949, entitled ‘An Act to Validate the Incorporation of the Town of Sweetwa-ter in Dade County’, is such town a ‘Municipality’ within the meaning of Chapter 180, Florida Statutes [F.S.A.] and a ‘Town Duly Incorporated Under the Laws of the State’ and authorized to avail itself of the provisions of Chapter 180, Florida Statutes [F.S. A.] ?”
Appellants’ “argument” consists of two paragraphs without citation or authority and which do no more than pose the question and request that this Court furnish the answer. Moreover, the two paragraph “argument” proceeds upon the theory that the burden is upon the Town in this Court to establish the validity of the incorporation of the municipality and therefore the correctness of the decree appealed from.
 It is an elemental principle of appellate procedure that every judgment, order or decree of a trial court brought up for review is clothed with the presumption of correctness and that the burden is upon the appellant in all of such proceedings to make error clearly appear. Having wholly failed to meet these elemental requirements of appellate proceedings, the decree appealed from is hereby affirmed.
TERRELL, C. J., and THOMAS, ROBERTS and THORNAL, JJ., concur.

. Brought under Chapter 75, F.S.A.


. Florida Appellate Rules, Rule 3.7, subd. i, 31 F.S.A. provides inter alia “[s]uch assignments of error as are not argued in the briefs will be deemed abandoned * *